DETAILED ACTION
Status of Claims:  
Claims 1-5, 8, 10, 12-16, 18-19 and 21-29 are pending.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ted Breiner on March 21, 2022.

The application has been amended as follows: 
Cancel claims 24-26.

REASONS FOR ALLOWANCE
Claims 1-5, 8, 10, 12-16, 18-19, 21-23 and 27-29 are allowed.

The following is an examiner’s statement of reasons for allowance: The claims are allowable over the closest prior art, Monosov and Long.

The prior art teaches an enclosed wastewater treatment tank (see claims 1 and 18), and a method of treating wastewater (see claim 13), utilizing a continuous channel plug flow process for treating an influent wastewater and providing treated effluent discharge water comprising: a tank having a bottom wall, side walls, a first end wall, a second end wall and a cover providing access to the inside of said tank and adapted to enclose the wastewater treatment tank to keep nearly pure oxygen or a mixture of nearly pure oxygen and compressed air enclosed in the tank when in operation to provide for a fully aerobic system, said fully aerobic system providing for a higher pollutant removal rate than a non-enclosed wastewater treatment tank that is not treated with nearly pure oxygen or a mixture of nearly pure oxygen and compressed air due to higher oxygen concentrations in said tank; said first end wall including means for receiving influent wastewater; said second end wall including means for discharging said treated effluent discharge water; at least two baffles providing for at least three separate compartments in said tank (in the case of claim 18, at least one baffle providing for at least two separate compartments in said tank) and wherein said plug flow movement comprises a length to width ratio through the tank of about 8:1 to about 12:1; said at least three (two, for claim 18) separate compartments comprising at the bottom of each of said compartments an air diffuser adapted to diffuse nearly pure oxygen or a mixture of nearly pure oxygen and compressed air and including attached growth media for treating said wastewater constructed and arranged above said air diffusers and substantially filling each of said compartments and constructed and arranged for said wastewater to cover said attached growth media, thereby providing for a space between said wastewater and said cover retaining therein said nearly pure oxygen or a mixture of nearly pure oxygen and compressed air; and a source of nearly pure oxygen or a source of a mixture of nearly pure oxygen and compressed air connected to said air diffusers for treating said wastewater, wherein influent wastewater enters said tank through said first end wall and flows through the at least three (two, for claim 18) compartments with said continuous plug flow movement and is treated by said attached growth media and said nearly 
It would not have been obvious to one of ordinary skill in the art before the effective filing date to modify the baffles of Monosov to have vertical openings at opposite ends of said baffles and said vertical openings to be substantially the entire height of said baffles, where said baffles and said vertical openings are adapted to provide for continuous plug flow movement of said wastewater through each of said at least three compartments (in the case of claim 18, through at least two compartments) wherein said plug flow movement of said wastewater comprises a serpentine path for continuous flow of said wastewater through said vertical openings at opposite ends of said at least two baffles (in the case of claim 18, said at least one baffle), because such a combination of compartments, baffles and vertical openings for continuous plug flow movement is not taught or suggested by the prior art, alone or in combination, and therefore there is no motivation to make the change.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIA WUN whose telephone number is (408)918-7578. The examiner can normally be reached M-F: 07:30 to 16:00 Pacific.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NAM X NGUYEN/Supervisory Patent Examiner, Art Unit 1778                                                                                                                                                                                                        




/JULIA L. WUN/Examiner, Art Unit 1778                                                                                                                                                                                                        March 21, 2022